Exhibit 10.1

FIFTH AMENDMENT TO LEASE

This FIFTH AMENDMENT TO LEASE (this  "Amendment")  is  made  and  entered into
as of  the last date signed by the parties (“Effective Date”), by and between
HACIENDA PLEASANTON PARK MD PARENT, LLC, a California limited liability company
("Landlord") and VEEVA SYSTEMS, INC., a California corporation ("Tenant").

R E C I T A L S:

A. HEREAS, Landlord’s predecessor-in-interest and Tenant entered into that
certain Office Lease Agreement dated December 2008 (“Original Lease”), as
amended by that certain First Amendment to Lease dated June 11, 2010 (“First
Amendment”), that certain Second Amendment to Lease dated January 31, 2011
(“Second Amendment”), that certain Third Amendment to Lease dated April 2, 2012
(“Third Amendment”), that certain Fourth Amendment to Lease dated June 2013
(“Fourth Amendment”), said Original Lease, as amended by the First Amendment,
Second Amendment, Third Amendment, and Fourth Amendment, taken together, the
“Lease”, pursuant to which Landlord has leased to Tenant and Tenant has leased
from Landlord space located at 4637 Chabot Drive, Pleasanton, CA 94588
(“Building”), consisting of approximately 33,237 rentable square feet as defined
in said Lease the “Original Premises”; and

B. WHEREAS, Landlord and Tenant now desire to further amend the Lease in
accordance with the terms hereof whereby, among other things, Tenant will
surrender the Surrender Premises (as hereinafter defined), upon the terms and
conditions set forth in the Lease, as amended hereby.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Recitals. The foregoing recitals are incorporated herein by this reference.

2. Defined Terms.  Capitalized terms not otherwise defined herein shall have the
meaning given such terms in the Lease.

3. Surrender Premises; Retained Premises.

(a) After  August 1, 2015 and no later than September 1, 2015, Tenant shall
surrender and vacate to Landlord, subject to this Section 3, the entirety of the
third floor of the Building, commonly known as suites 300 and 350 (the
"Surrender Premises") which the parties acknowledge constitute approximately
17,318 rentable square feet of space. Notwithstanding anything to the contrary
contained in the Lease, including without limitation, Section 14 of the Original
Lease, Tenant shall surrender the Surrender Premises in broom-clean condition,
free from debris, but otherwise in its existing "as is" condition; provided,
however, that Tenant shall repair any damage caused by its vacating or surrender
of the Surrender Premises. Pursuant to section 9 of the Original Lease, Landlord
hereby expressly agrees that all furniture, as described in the attached Exhibit
A, alterations or improvements are not required to be removed from the Surrender
Premises by Tenant.

(b) Landlord and Tenant stipulate and agree that after August 1, 2015 and no
later than September 1, 2015, Tenant shall surrender and vacate to Landlord, the
areas commonly known as suites 210 and 260 which the parties acknowledge
constitute approximately 5,009 rentable square feet of space (“Hold-over
Premises”). Notwithstanding anything to the contrary contained in the Lease,
including without limitation, Section 14 of the Original Lease, Tenant shall
surrender the Hold-over Premises in broom-clean condition, free from debris, but
otherwise in its existing "as is" condition; provided, however, that Tenant
shall repair any damage caused by its vacating or surrender of the Hold-over
Premises. Pursuant to section 9 of the Original Lease, Landlord hereby expressly
agrees that all furniture, as described in the attached Exhibit B, alterations
or improvements are not required to be removed from the Hold-over Premises by
Tenant.

(c) Landlord and Tenant stipulate and agree that the remaining portion of the
Original Premises (the "Retained Premises") consists of approximately 10,910
rentable square feet commonly known as suite 200 and suite 206.

(d) Notwithstanding anything to the contrary set forth herein, if Tenant does
not surrender the Surrender Premises to Landlord in the condition required by
Section 3(a) above or if Tenant uses the Surrender Premises after the Surrender
Date, then the holdover provisions of Section 8 of the Original Lease shall
apply with respect to the Surrender Premises (i.e., with appropriate prorations
for square footage of the Surrender Premises and the rent applicable thereto)
for the entire month in which Tenant does not surrender the Surrender Premises
to Landlord in the condition required by Section 3(a) above or Tenant uses the
Surrender Premises after the Surrender Date.

(e) Upon the Surrender Date and subject to Section 3(a) above, the Lease shall
no longer be effective as to the Surrender Premises, but solely as to the
Retained Premises. From and after the Surrender Date each and every reference in
the Lease to

 

--------------------------------------------------------------------------------

 

"Premises" shall be and mean the Retained Premises. Notwithstanding anything to
the contrary contained herein or in the Lease, all obligations in the Lease with
respect to the Surrender Premises which by their express terms survive the
expiration or termination of the Lease shall survive the surrender of the
Surrender Premises, such survival to be upon the terms and conditions set forth
in the Lease.

4. Consideration for Termination. As consideration for Landlord agreeing to
enter into this Amendment and reduce Tenant's financial obligations under the
Lease, Tenant has agreed to pay a fee equal to Seven Hundred and Seven Thousand
Fifty-five Dollars and Seventy cents ($707,055.70), which shall be paid to
Landlord within ten (10) business days of August 1, 2015.

5. Parking. As of the Surrender Date, the number of parking spaces (reserved and
unreserved) Tenant is entitled to shall be reduced using the formula set forth
in Section 41 of the Original Lease to reflect the surrender of the Surrender
Premises.

6. As-Is.

(a) Tenant agrees and acknowledges that the Retained Premises remain acceptable
for Tenant's use and Tenant acknowledges that neither Landlord nor any broker or
agent has made any representations or warranties in connection with the physical
condition of the Retained Premises or their fitness for Tenant's use upon which
Tenant has relied directly or indirectly for any purpose.

(b) Additionally, Landlord agrees and acknowledges that notwithstanding anything
to the contrary contained in the Lease, upon the expiration or earlier
termination of the Term, whether as to a portion of the Retained Premises or as
to the whole of  the  Retained Premises, Tenant shall surrender such space in
broom-clean condition, free from debris, but otherwise in its existing "as is"
condition without the obligation to remove any alterations or improvements
existing in the Retained Premises as of August 1, 2015; provided, however, that
Tenant shall repair any damage caused by its vacating or surrender of such
space.

7. Representations and Warranties.

(a) Tenant hereby represents and warrants to Landlord that (i) the Lease as
amended hereby constitutes a valid and binding obligation of
Tenant,  enforceable  against Tenant in accordance with their terms, (ii) to
Tenant's knowledge, Tenant has no current defenses, offsets or counterclaims
with respect to its obligations thereunder, (iii) to Tenant's knowledge, there
is no existing default on the part of the Landlord or the Tenant in any of the
terms and conditions of the Lease, (iv) to Tenant's knowledge no event has
occurred which, with the passing of time or giving of notice or both, would
constitute a default under the Lease by Landlord or Tenant, (v) this Amendment
does not violate Tenant's agreements with any partners, affiliates or other
parties, (vi) as of the date hereof and as of the Effective Date Tenant is the
tenant under the Lease, Tenant has not assigned or transferred the Lease in
whole or in part, (vii) as of the date hereof, that Tenant has obtained  any
third  party consents or approvals which may be required in connection with this
Agreement, and (viii) the party or individual signing this Amendment on behalf
of Tenant has authority to enter into this Amendment and to bind Tenant to the
terms, covenants and conditions contained herein.

(b) Landlord hereby represents and warrants to Tenant that (i) the Lease as
amended hereby constitutes a valid and binding obligation of Landlord,
enforceable against Landlord in accordance with their terms, (ii) to Landlord's
knowledge, there is no existing default on the part of the Landlord or the
Tenant in any of the terms and conditions of the Lease, (iii) to Landlord's
knowledge no event has occurred which, with the passing of time or giving of
notice or both, would constitute a default under the  Lease  by  Landlord  or
Tenant, (iv) this Amendment does not violate Landlord's agreements with any
partners, affiliates or other parties, (v) as of the date hereof and as of the
Effective Date Landlord owns all right, title and interest of Landlord under the
Lease, Landlord has not assigned or transferred the Lease in whole or in part,
(vi) as of the Effective Date (if this Amendment is not terminated by Landlord
as permitted above), that Landlord has obtained any third party consents or
approvals which may be required in connection with this Agreement, including,
without limitation, the consent Landlord's Lender, (vii) there are no other
deeds of trust, mortgages or similar security instruments that encumber the
Building, except for the deed of trust benefiting Landlord's Lender and (viii)
the party or individual signing this Amendment on behalf of Lai1dlord has
authority to enter into this Amendment and to bind Landlord to the terms,
covenants and conditions contained herein.

8. Express Changes Only. Except as set forth in this Amendment, all of the terms
and provisions of the Lease shall remain unmodified and in full force and effect
and shall be incorporated herein.

9. Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with this Amendment other than Colliers
International. If Tenant has dealt with any other person or real estate broker
with respect to this Amendment (other than those working with Landlord), Tenant
shall be solely responsible for the payment of any fee due said person or firm
and Tenant shall hold Landlord free and  harmless  against any liability in
respect thereto, including attorneys' fees and costs.

2

--------------------------------------------------------------------------------

 

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original and
all such counterparts together, shall constitute one and the same instrument.
The execution of facsimiles of this Amendment shall be binding on the parties
hereto.

11. Entire Agreement. There are and were no oral or written representations,
warranties, understandings, stipulations, agreements, or promises made by either
party, or by any agent, employee, or other representative of either party,
pertaining to the subject matter of this Amendment which have not been
incorporated into this Amendment. This Amendment shall not be modified, changed,
terminated, amended, superseded, waived, or extended except by a written
instrument executed by the parties hereto.

12. Governing Law. The validity and effect of this Amendment shall be governed
by and construed in accordance with the laws of the State of California.

13. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING HEREUNDER WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND  EACH  PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE  AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL
BY JURY. NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IN THE EVENT THAT THE
JURY TRIAL WAIVER CONTAINED HEREIN SHALL BE HELD OR DEEMED TO BE UNENFORCEABLE,
EACH PARTY HERETO HEREBY EXPRESSLY AGREES TO SUBMIT TO JUDICIAL REFERENCE
PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1 ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER FOR WHICH A JURY
TRIAL WOULD OTHERWISE BE APPLICABL E OR AVAILABLE. PURSUANT TO SUCH JUDICIAL
REFERENCE, THE PARTIES AGREE TO THE APPOINTMENT OF A SINGLE REFEREE AND SHALL
USE THEIR BEST EFFORTS TO AGREE ON THE SELECTION   OF A REFEREE. IF THE PARTIES
ARE UNABLE TO AGREE ON A SINGLE A REFEREE, A REFEREE SHALL BE APPOINTED BY THE
COURT UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 AND 640 TO HEAR ANY
DISPUTES HEREUNDER IN LIEU OF ANY SUCH JURY TRIAL. THE PARTIES ACKNOWLEDGE AND
AGREE THAT THE APPOINTED REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES IN
THE APPLICABLE ACTION OR PROCEEDING, WHETHER OF FACT OR LAW, AND  SHALL REPORT A
STATEMENT OF DECISION THEREON; PROVIDED, HOWEVER , THAT ANY MATTERS WHICH WOULD
NOT OTHERWISE BE THE SUBJECT OF A JURY TRIAL WILL BE UNAFFECTED BY THIS WAIVER
AND THE AGREEMENTS CONTAINED HEREIN. THE PARTIES HERETO HEREBY AGREE THAT THE
PROVISIONS

CONTAINED HEREIN HAVE BEEN FAIRLY NEGOTIATED ON AN ARMS-LENGTH BASIS, WITH BOTH
SIDES AGREEING TO THE SAME KNOWINGLY AND BEING AFFORDED THE OPPORTUNITY TO HAVE
THEIR RESPECTIVE LEGAL COUNSEL CONSENT TO THE MATTERS CONTAINED HEREIN. ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIYER OF THEIR RIGHT TO TRIAL BY JURY AND THE AGREEMENTS CONTAINED
HEREIN REGARDING THE APPLICATION OF JUDICIAL REFERENCE IN THE EVENT OF THE
INVALIDITY OF SUCH JURY TRIAL WAIVER.

[SIGNATURE PAGE ATTACHED]

3

--------------------------------------------------------------------------------

 

LANDLORD:

HACIENDA PLEASANTON PARK MD PARENT, LLC

a California limited liability company

 

By:

 

/s/ JONATHAN DEL ARROZ

Name:

 

Jonathan Del Arroz

Its:

 

Manager

Date:

 

July 28, 2015

 

TENANT:

Veeva Systems Inc.

a California Corporation

 

By:

 

/s/ TIM CABRAL

Name:

 

Tim Cabral

Its:

 

CFO

Date:

 

July 28, 2015

 

 

 

4

--------------------------------------------------------------------------------

 

EXHIBIT A

Suite 300 & Suite 350 List of Furniture to Remain

 

Suite 300:

 

·

Workstations:    49

 

·

Conference Rooms:        4 chairs and table, 16 chairs and table

 

Suite 350:

 

·

Private Offices: 6 rooms, all furniture within

 

·

Workstations:    61

 

·

Conference Rooms:        10 chairs and table, 6 chairs and table

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Suite 210 & Suite 260 List of Furniture to Remain

 

Suite 210:

 

·

Private Offices: 5 rooms, all furniture within

 

·

Workstations:    12

 

·

Conference Rooms:        2 tables

 

Suite 260:

 

·

Private Offices: 1 room, all furniture within

 

·

Workstations:    6

 

·

Conference Rooms:        8 chairs and table

 

 